104111 DISTRICT CoURT _ ` ;§§::YAE,~;?;:;§IM
LEE HAMILTON, JUDGE

300 Oak Street Suite 402, Taylor County Courthouse
Abi|ene, Texas 79602
325-674-13|3

.lULlE CAMPBELL
Court Reporter

 

DANNY wAl)E
October 16, 2015 Balllff

Clerk, Court of Criminal Appeals of Texas
P. O. Box 12308 4
Austin, Texas 78711

~ Re: ' N'o. WR- 83 479- 01 &02 _ .
Ex Parte Ricky Joseph Martinez, Applicant .

Dear Clerk:

l have been ordered to make findings and conclusions in the referenced case.
Currently, I arn ordered to resolve all fact issues by October 29, 2015.

Due to my busy docket and schedule, I will not be able to resolve the issues by
October 29, 2015.'.

Accordingly, l arn requesting a 60-day extension on the deadline to resolve
factual lssues.

Please advise the Court of this request and advise me of the Court’s ruling.
By copy hereof, l am advising counsel of record of this request.
Thank you very much.

Sincerely,

%/M

Lee Hamilton

Cc: Niles Illich, Ph.D., J..D, A_pplicant’s Attorney RE©E‘VED EN

701 Commerce Street, Su1te 400
Dallas, rean . 75202-4518 v 1 g ®LMOFCR|M\NAL APPEALS
` ' 061 1 22 2013

J ames Eidson, State’s Attorney

300 oak srreet, Suite 300 _. . l A@@§A@@§q@,©l@rh

Abilene, Texas 79602